Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Allowability
Claims 1, 3-7  are ALLOWED, in light of Examiner's Amendment provided below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Mark Catanese, on 08/02/21.
A) Please amend claims in accordance with Office Action attachment “ExaminerAmendment.pdf”.
B) Please cancel claim 2.


Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.  Specifically, 

Cited prior art:
	Trundle US10,893,243 determines a target to be a human or animal based on a shape of the target object.
	Taniguchi US2007/269079 determines a target to be a human or animal using an infrared camera (“a temperature variation”) but does not have a separate dictionary-based determination step.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ, whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK ROZ/Primary Examiner, Art Unit 2669